Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 9-10, 15 and 21 are pending.  

Claim 21 is withdrawn from further consideration by the examiner, 37 C.F.R. L 142(b) as being drawn to non-elected inventions.

Claims 1, 9-10 and 15, drawn to a fusion protein comprising a particular inactive first fragment of an antibody analogue is fused to a particular' stimulus -induced dimerization protein and a composition comprising said fusion protein that read on VHH as the species of antibody analogue, p-Mag as the species of light-induced dimerization protein, n-mag as a light-induced dimerization partner protein, and RFP as the species of fluorescence protein, are being acted upon in this Office Action. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings were received on May 20, 2021.  These drawings are acceptable.

Sequence Listing
The sequence listing filed on May 20, 2021 is acceptable. 
Objection and Rejection Withdrawn
The objection to the Brief Description of the Drawings of Figure 4B is withdrawn in light of the replacement drawings filed May 20, 2021.

The rejection of claims 1, 4, 9-11, 15, 25-27 and 29-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claims amendment and the Examiner’s amendment set forth below.

The rejection of claims 1, 4, 9-11, 15, 25-27 and 29-30 under 35 U.S.C. 103 as being unpatentable over Barthelemy et al (US20070292936, published Dec 20, 2007; PTO 892) or Hoogenboom et al (US20030157091, published Aug 21, 2003; PTO 892) each in view of Quail et al (US20030082809; PTO 892) is withdrawn in light of the claims amendment.  

	
EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Jongwon Kim on June 24, 2021.

In the claims:
Claim 1, line 9, “VHH” has been changed to -- Fab -- 

Conclusion
Claims 1, 9-10, 15 and 21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644